DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/7/22 has been entered.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3, 6, 10, 11, 13-17, 19, and 21-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1, 3, 6, 10, 11, 13-17, 19, and 21-29 are directed to an abstract idea without significantly more. The claims recite a mental process that can be performed by human being and/or recite a method of organizing human activity.

In regard to Claims 1, 16, and 21 the following limitations can be performed as a mental process by a human being and/or recite a method of organizing human activity, in terms of a human being(s) performing a method for providing a customized study content to a student, the method comprising:
collecting an input from the student […] wherein the input comprising a targeted study period;
[…] maintaining a record of a content proposal, wherein the content proposal comprises at least one of a plurality of study materials and a plurality of assessment questions for the student to complete within the targeted study period;
determining […] a plurality of content-related-estimates, wherein the plurality of content-related-estimates comprise at least one of a difficulty level-estimate and a study time-estimate for the content proposal;
determining […]an available time-estimate within the targeted study period for the student;
determining a selected portion of the content proposal as the customized study content for the student;
adaptively adjusting the study time-estimate; and
notifying the student about the adjustments […] so as to assist the student to complete the customized study content before an end date of the targeted study period.

In regard to the dependent claims, they also claim an abstract idea to the extent that they merely claim further limitations that likewise could be performed as a mental process by a human being and/or recite a method of organizing human activity.
Furthermore, this judicial exception is not integrated into a practical application because to the extent that additional elements are claimed either alone or in combination such as, e.g., a user interface, an LMS, a processor, computer memory, computer instructions, and/or a pulse rate tracking device, these are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., data gathering), to embody the abstract idea on a general purpose computer, and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use.

Furthermore, the claims do not include additional elements that taken individually, and also taken as an ordered combination, are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g., a user interface, an LMS, a processor, computer memory, computer instructions, and/or a pulse rate tracking device, these are generic, well-known, and conventional computer elements and are claimed for the generic, well-known, and conventional functions of collecting and processing data and/or providing an analysis based on that processing.  As evidence that these additional elements are generic, well-known, and conventional, Applicant’s specification discloses the support for these elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a).  See, e.g., Figure 1 and paragraph 131 in Applicant’s (published) specification, and see, e.g., p76 and 122 in regard to the claimed use of machine learning.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 16, 21, and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over PGPUB US 20160364996 A1 by Gile (“Gile”), in view of PGPUB US 20080178105 A1 by Loewenstein (“Loewenstein”).
In regard to Claims 1, 16, and 21, Gile teaches a method for providing a customized study content to a student, the method comprising:
collecting an input from the student through a user interface…a targeted study period;
(see, e.g., p87 in regard to receiving learning information including “one or more characteristics of a learner.”  See, e.g., p94 in regard to “learning characteristics” including “the amount of time the user has to dedicate to learning” (“targeted study period”).  See, e.g., p8 in regard to the “learner information can be provided by the learner by the learner providing the information through a graphical user interface”.);
providing the LMS for maintaining a record of a content proposal, wherein the content proposal comprises at least one of a plurality of study materials and a plurality of assessment questions for the student to complete within the targeted study period;
(see, e.g., F2 and 3.  Specifically regarding “a plurality of assessment questions” see, e.g., p49);
determining, with the LMS, a plurality of content-related-estimates, wherein the plurality of content-related-estimates comprise at least one of a difficulty level-estimate and a study time-estimate for the content proposal;
(see, e.g., p94 regarding “a difficulty of the content” (“difficulty level-estimate”) and “time commitment requirements” (“study time-estimate for the content proposal”));
determining, with the LMS, a plurality of user-related-estimates, wherein the plurality of user-related-estimates comprises at least one of a proficiency level-estimate;
(see, e.g., p94, in regard to determining various metrics including “the learning abilities of the user” (“proficiency level-estimate”));
calculating, with the LMS, an available time estimate […];
(see, e.g., p94, in regard to determining/calculating various metrics including  “amount of time the user has to dedicate to learning” (“available time-estimate”));
determining a selected portion of the content proposal as the customized study content for the student […]; and
(see, e.g., p94, the “one or more items of learning content can be matched to the learner based on the learner metric being equal to or exceeding the learning content metric.”);
 […]; and
notifying the student […] through the user interface so as to assist the student to complete the customized study content […];
(see, e.g., p96 in regard to providing “an indication of the learning content” to the user).
Furthermore, while Gile teaches taking into account the amount of time available that a student has to study as well as the amount of study time particular content will take to master it may not teach the remaining limitations, however, in an analogous reference Loewenstein teaches
collecting an input from a student through a user interface […] wherein the input comprising a targeted study period;
(see, e.g., F3, 344A and p85 and 98);
	calculating […] an available time-estimate within the targeted study period for the student;
	adaptively adjusting the study time-estimate;
	notifying the student about the adjustments…targeted study period;
	(see, e.g., F12, 1234 and p142 in regard to providing a progress indicator (“notifying…through the user interface”) that provides an estimate of how many additional hours the student must study (“available time estimate”) before the due date for the assignment (“within the targeted study period for the student”), the indicator dynamically changing (“adaptively adjusting”) based on how many hours the student has studied already)

Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of filing because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Specifically, it would have been obvious to have added the functioning taught by Loewenstein to the method otherwise taught by Gile, in order to provide more precise information to the user about how to schedule his/her time in order to complete a content proposal on time by tracking the user’s time compared to the time it takes to complete working on the content.

In regard to Claim 3, Loewenstein teaches these limitations in regard to adjusting the study-time estimate.  See rejection of Claim 1. 
In regard to Claims 27-28, Loewenstein teaches these features.  See rejection of Claim 1.  Specifically, tracking the user’s time studying is within the BRI of both “learning time” and “revision time” as there are no specific definitions provided for these limitations.
In regard to Claim 29, Loewenstein teaches these features.  See rejection of Claim 1.  Specifically, providing the progress indicator is within the BRI of the claimed “feasibility check” as there is no specific definition provided for these limitations by the Applicant.



Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Gile, in view of Loewenstein, further in view of official notice.
In regard to Claim 6, to the extent that Gile may fail to specifically teach the claimed limitations, however,
the Examiner takes OFFICIAL NOTICE that setting the time estimate for an assessment question based on how quickly students complete the question was old and well-known at the time of Applicant’s invention.  Such functionality allows for more accurate setting of time estimates for questions.  As such it would have been obvious to one of ordinary skill in the art at the time of invention to implement the claimed feature within the invention of the cited prior art so as to allow for more accurate setting of time estimates for questions.
Furthermore, the Applicant failed to adequately traverse the Examiner’s taking of official notice in the prior Office action and, therefore, these claimed limitations are now admitted prior art.  See MPEP 2144.03.


Claims 10-11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Gile, in view of Loewenstein, further in view of PGPUB US 20150125845 A1 by Cho et al (“Cho”).
In regard to Claim 10, Cho teaches averaging the difficulty of successive test items (see, e.g., p68-69).
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of filing because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Specifically, it would have been obvious to have incorporated the teaching of Cho into the invention taught by the otherwise cited prior art to provide some items that were above the student’s proficiency level and some that were under in order to achieve an average difficulty rate so as to not overwhelm the student.
In regard to Claims 11 and 14, Gile teaches the proficiency level being related to the self-esteem and/or anxiety level of the student.  See, e.g., p94 in regard to the learner metric reflecting “other learning characteristics of the user”. 

In regard to Claim 13, while Cho teaches choosing questions so as to achieve a certain average level of difficulty it may not teach the claimed range of 50% to 80%, however, said range has no disclosed criticality and is thereby merely design choice and does not distinguish over the cited prior art.
In regard to Claim 15, Cho teaches employing a reference rate (“progress projection”) and a correct answer rate (“actual progress information”) and adjusting the composition/ratio of successive questions based on a comparison of the two.  The limitations of “so as to determine…schedule” are interpreted as functional limitations and the computing the reference rate and correct answer rate provides such a function in terms of helping to determine if the user’s learning is on track/schedule.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Gile, in view of Loewenstein, further in view of PGPUB US 20060286533 A1 by Hansen et al (“Hansen”).
In regard to Claim 17, Hansen teaches adjusting the amount of time based on health information (see, e.g., p86);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of filing because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Specifically, it would have been obvious to have incorporated the teaching of Hansen into the invention taught by the otherwise cited prior art to adjust the student’s amount of available time based on their health so as to provide the student appropriate materials.


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Gile, in view of Loewenstein, further in view of Hansen, further in view of PGPUB US 20150243179 A1 by Zaslavsky et al (“Zaslavsky”).
In regard to Claim 19, Zaslavsky teaches employing an inputted confidence level to adapt course presentation (see, e.g., p55);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of filing because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Specifically, it would have been obvious to have incorporated the teaching of Zaslavsky into the invention taught by the otherwise cited prior art, in order to better insure that the level of difficulty of any testing material more closely matches the abilities/confidence of the student.
 Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Gile, in view of Loewenstein, further in view of PATENT US 10720082 B1 to Hutabarat et al (“Hutabarat”).
In regard to Claims 22-23, Hutabarat teaches the claimed feature (see, e.g., C15, l20-35);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of filing because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Specifically, it would have been obvious to have incorporated the teaching of Hutabarat into the invention taught by the otherwise cited prior art, in order to better insure that the level of difficulty of any testing material more closely matches the abilities/confidence of the student.

Claims 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Gile, in view of Loewenstein, further in view of PGPUB US 20180315328 A1 by Defosse et al (“Defosse).
In regard to Claim 24, Gile teaches tracking what content has been completed as compared to content still to cover (“categorizing…not yet studied by the student”).  See, e.g., p48.  Loewenstein teaches “computing a remaining time percentage…targeted study period”.  See, e.g., p142.  To the extent that the remaining limitations may not be taught, however, Defosse teaches those (see, e.g., p45);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of filing because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Specifically, it would have been obvious to have incorporated the teaching of Defosse into the invention taught by the otherwise cited prior art, in order to keep track of what percentage of the various pre-requisites had been completed.

In regard to Claim 25, Loewenstein teaches providing such a progress indicator.  See, e.g., p142.  
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of filing because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Specifically, it would have been obvious to have incorporated a progress indicator as taught by Loewenstein for the calculation otherwise taught by Defosse, in order to provide better feedback to the user.
In regard to Claim 26, Loewenstein teaches these features.  See rejection of Claim 1.  Specifically, providing the progress indicator is within the BRI of the claimed “feasibility check” as there is no specific definition provided for these limitations by the Applicant.




Response to Arguments
	Applicant argues on page 11 of its Remarks in regard to the rejections made under 35 USC 101:

    PNG
    media_image1.png
    504
    706
    media_image1.png
    Greyscale


Applicant’s arguments are not persuasive.  Applicant claims collecting data (e.g., a targeted study period, a content proposal), analyzing that data (e.g., determining difficulty and study time estimates, calculating an available time estimate), and then providing an output based on that analysis (e.g., notifying the student about study time adjustments).  Claims directed to such subject matter have been held to be patent ineligible by the CAFC in decisions such as, e.g., Electric Power Group and, for these reasons, the 101 rejections are maintained herein.  Furthermore, Applicant claims invention can also be characterized as a method of employing a computer to train a human subject and such a method has been held by the CAFC to be patent ineligible as a method of organizing human activity in its decision in, e.g., In re Noble Systems Corporation (non-precedential) and, for these reasons, the 101 rejections are maintained herein.  
	Applicant argues on pages 11-12 of its Remarks in regard to the rejections made under 35 USC 101 that it has claimed a practical application to the extent that the “pending claims address a technical problem associated [sic] learning management systems.”  There is no way to respond to Applicant’s argument because Applicant does not ide

	Applicant argues on page 13 of its Remarks in regard to the rejections made under 35 USC 101:

    PNG
    media_image2.png
    510
    716
    media_image2.png
    Greyscale

Applicant’s arguments are not persuasive.  Applicant mis-analyzes prong two of the Mayo test by arguing that aspects of its abstract idea are unconventional, when instead prong two requires an analysis of whether the elements claimed in addition to the abstract idea are unconventional either by themselves or when claimed in combination with the abstract idea.  The claims, however, do not include additional elements that taken individually, and also taken as an ordered combination, are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g., a user interface, an LMS, a processor, computer memory, and/or computer instructions, these are generic, well-known, and conventional computer elements and are claimed for the generic, well-known, and conventional functions of collecting and processing data and/or providing an analysis based on that processing.  As evidence that these additional elements are generic, well-known, and conventional, Applicant’s specification discloses the support for these elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a).  See, e.g., Figure 1 and paragraph 131 in Applicant’s (published) specification.  Furthermore, and contrary to Applicant’s argument, Applicant’s claimed invention in regard to tracking how much time it takes for someone to do their homework is not analogous to the invention claimed in Example 42 of a method of transmission of notifications when medical records are updated, as the two inventions concern very different subject matters.
	Applicant’s argument on page 14 in regard to the rejections made under 35 USC 101 are addressed by the responses made supra in regard to “mental process”.

	Applicant’s arguments in regard to the art rejections are largely moot in light of the new combination of references used supra to make those rejections.
Applicant argues on page 18 of its Remarks in regard to the rejections made under 35 USC 103:

    PNG
    media_image3.png
    435
    751
    media_image3.png
    Greyscale

Applicant’s arguments are not persuasive.  Applicant has failed to adequately traverse these taking of official notice to the extent that Applicant fail to “specifically point out the supposed errors in the examiner’s action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art.”  MPEP 2144.03(C).  Applicant’s traversal contains no such statement.  Furthermore, Applicant is incorrect that Applicant’s taking of official notice was deficient as the taking provided the required “specific factual findings predicated on sound technical and scientific reasoning to support the conclusion of common knowledge.”  MPEP 2144.03(B).

Applicant argues on pages 18-19 of its Remarks in regard to the rejections made under 35 USC 103:

    PNG
    media_image4.png
    115
    693
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    150
    767
    media_image5.png
    Greyscale

Applicant’s arguments are not persuasive because Applicant does not specifically define any of these limitations and there are all characteristics of the user which impact the user’s learning, in other words, “learning characteristics”.
	Applicant’s arguments in regard to Claim 15 are addressed by the updated statement of rejection of same made supra.
	Applicant’s arguments in regard to Claim 19 are not persuasive because Applicant no specific basis or rationale why the cited portion of the prior art fails to teach the limitations in question.
	Applicant’s arguments in regard to Claim 13 are not persuasive because the cited portion of Applicant’s specification does not provide evidence of criticality for the specific range that is claimed.
	Applicant’s arguments in regard to official notice are addressed by the response made supra which the Applicant has failed to respond to.

Conclusion
The prior art made of record and not relied upon is listed in the attached PTO-Form 892 and is considered pertinent to applicant's disclosure.
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Mike Grant whose telephone number is 571-270-1545. The Examiner can normally be reached on Monday through Friday between 8:00 a.m. and 5:00 p.m., except on the first Friday of each bi-week.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisory Primary Examiner, Peter Vasat can be reached at 571-270-7625.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL C GRANT/Primary Examiner, Art Unit 3715